                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


Cedar Bear Naturales ,                                  Memorandum Decision and Order Granting
                                                        Motion for Short Form Discovery
                             Plaintiff,
v.                                                      Case No. 2:17-cv-1076 CW

Liquid Herbals Manufacturing et al,                     District Judge Clark Waddoups

                             Defendants.                Magistrate Judge Brooke Wells


              This matter is referred to the undersigned in accordance with 28 U.S.C. § 616 (b)(1)(A). 1

Pending before the court is Defendants’ Short Form Discovery Motion asking the court to

compel Plaintiff Cedar Bear Naturales to produce samples of their products, which were

allegedly misappropriated. 2 As set forth below the court will grant the motion.

              The current dispute centers on the alleged misappropriation by Defendants of Plaintiff’s

products. Cedar Bear “has developed and formulated over 150 proprietary liquid herbal formulas

using … proprietary manufacturing processes.” 3 Carl Robinson, the founder, President and CEO

of Cedar Bear, is the inventor of the “proprietary herbal extraction process” that led to the

production of these liquid herbal formulas and this extraction process “forms the basis of this

trade secret action.” 4 Among the alleged misappropriated products are “Cleans Drops, Immune

Booster, Nervestra, Prostavec, and Uricel.” 5 Defendants seek samples of these products under

Federal Rule 26 and Plaintiff resists their production due to Federal Regulations.


1
    ECF No. 7.
2
    ECF No. 48.
3
    Complaint ¶13.
4
    Id. ¶2.
5
    Mtn. p. 2.
           Rule 26(b)(1) provides:

           Parties may obtain discovery regarding any nonprivileged matter that is relevant
           to any party’s claim or defense and proportional to the needs of the case,
           considering the importance of the issues at stake in the action, the amount in
           controversy, the parties’ relative access to relevant information, the parties’
           resources, the importance of the discovery in resolving the issues, and whether the
           burden or expense of the proposed discovery outweighs its likely benefit.
           Information within this scope of discovery need not be admissible in evidence to
           be discoverable. 6

Additionally, under Rule 26(a) a party is required to disclose “a copy--or a description by

category and location--of all documents, electronically stored information, and tangible things

that the disclosing party has in its possession, custody, or control and may use to support its

claims or defenses, ….” 7

           Defendants have requested a sample of each of the products at issue for testing to refute

Plaintiff’s allegations. Mr. Robinson testified that the only testing of both parties’ products

which has been done is taste testing. Under the Federal Rules, and based upon the nature of this

case, the court finds the requested discovery regarding the products at issue—Cleans Drops,

Immune Booster, Nervestra, Prostavec, and Uricel—is relevant and proportional to the needs of

this case. In fact, Cedar Bear does not dispute the relevancy of the requested product samples or

that the requests are proportional. Rather, Cedar Bear asserts it will violate Federal Regulations if

it produces the samples.




6
 Fed. R. Civ. P. 26(b)(1); see also Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th
Cir. 2010) (“The district court has broad discretion over the control of discovery, and [the Tenth Circuit] will not set
aside discovery rulings absent an abuse of that discretion.”) (quotations and citations omitted).
7
    Fed. R. Civ. P. 26(a)(1)(A)(ii).



                                                           2
           Cedar Bear manufactures dietary supplements and therefore is subject to Title 21 of the

Code of Federal Regulations, Part 111. 8 The Federal Regulations impose the following

requirement on Cedar Bear regarding the need to reserve samples of products.

           (a) You must collect and hold reserve samples of each lot of packaged and labeled
           dietary supplements that you distribute.

           (b) The reserve samples must:
                (1) Be held using the same container-closure system in which the packaged
                and labeled dietary supplement is distributed, or if distributing dietary
                supplements to be packaged and labeled, using a container-closure system
                that provides essentially the same characteristics to protect against
                contamination or deterioration as the one in which it is distributed for
                packaging and labeling elsewhere;

                 (2) Be identified with the batch, lot, or control number;

                 (3) Be retained for 1 year past the shelf life date (if shelf life dating is used),
                 or for 2 years from the date of distribution of the last batch of dietary
                 supplements associated with the reserve sample, for use in appropriate
                 investigations; and

                 (4) Consist of at least twice the quantity necessary for all tests or
                 examinations to determine whether or not the dietary supplement meets
                 product specifications. 9

           “Cedar Bear no longer manufactures Cleans Drops, Immune Booster, Nervestra,

Prostavec or Uricel.” 10 Plaintiff provides that it has kept two, and only two, one-ounce

bottles of each product in a sealed container. This is twice the amount needed for testing

or investigation by the FDA and therefore complies with Federal Regulations. Cedar Bear

notes that the shelf life for these products is four years, therefore they must retain these

8
 See 21 C.F.R. § 111.1(a) (Except as provided by paragraph (b) of this section, you are subject to this part if you
manufacture, package, label, or hold a dietary supplement, including:
(1) A dietary supplement you manufacture but that is packaged or labeled by another person; and
(2) A dietary supplement imported or offered for import in any State or territory of the United States, the District of
Columbia, or the Commonwealth of Puerto Rico.”)
9
    21 C.F.R. § 111.83.
10
     Op. p. 2.



                                                           3
sealed samples for a minimum of five years, which is until 2021. At oral argument, Cedar

Bear stated that it is under the same constraints as Defendants, because it cannot open or

use these saved samples. However, the court is still left with the question regarding the

fairness and appropriateness of allowing Cedar Bear to use its allegations of

misappropriation, including similar taste, without allowing Defendants an opportunity to

rebut these assertions.

                  In Vitamins Online, Inc. v. Heartwise, Inc. 11 this court faced a similar

problem. Plaintiff brought claims regarding dietary supplements and sought to test

Defendant’s products. Despite agreeing to do so, Defendant failed to produce samples for

testing. In resisting production of the products for testing Defendant made the same

arguments brought by Cedar Bear in this case. The regulations under the Food and Drug

Administration required it “to retain a certain quantity of each batch of its products so

that they may be tested or examined by the FDA if necessary.” 12 And, it only had “the

amount of bottles required by the FDA for some of its products, and compelling it to

produce those bottles to Plaintiff for testing will render it non-compliant with the FDA's

regulations and possibly subject it to sanctions.” 13 The court rejected these arguments

stating that the order compelling production of the samples would “serve as protection

against any potential sanction imposed by the FDA for failure to abide by its

regulations.” 14



11
   Vitamins Online, Inc. v. Heartwise, Inc., No. 213CV00982DAKPMW, 2016 WL 1305144 (D. Utah Mar. 31,
2016), aff'd, 2016-2 Trade Cases P 79707, 2016 WL 3747582 (D. Utah July 11, 2016)2016 WL 1305144 (D. Utah
March 31, 2016).
12
     Id. at *1.
13
     Id.
14
     Id.



                                                        4
         The court is persuaded by the reasoning found in Vitamins Online. This order will

serve as protection for the concerns raised by Cedar Bear. As noted earlier, the discovery

is relevant and proportional. Additionally, the court finds it would be prejudicial to allow

Cedar Bear to bring claims of misappropriation for these products while not allowing

Defendants to refute these claims. Thus, Cedar Bear is ordered to produce the products

for comparative testing. The amount of available product, however, is small. Due to the

limited supply, the parties are to stipulate to the testing facility and testing methodologies

for testing these products to help move this matter toward resolution. 15

                                                 ORDER

         Defendants’ Short Form Discovery Motion is GRANTED. Samples of the

products at issue are to be provided for testing. The parties are ORDERED to stipulate to

the testing facility and testing methodologies for testing the remaining products within

thirty (30) days from the date of this order.

         IT IS SO ORDERED.

                    DATED this 2 October 2018.




                                                       Brooke C. Wells
                                                       United States Magistrate Judge




15
  See Vitamins Online, Inc. v. Heartwise, Inc., 2016-2 Trade Cases P 79707, 2016 WL 3747582, at *5 (D. Utah July
11, 2016) (concluding that Judge Warner’s order directing the parties to stipulate to the testing facility and testing
methodologies was not clearly erroneous or contrary to law).



                                                          5
